     Case 2:19-cv-08059-CJC-JEM Document 23 Filed 06/08/20 Page 1 of 1 Page ID #:333



 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
      MICHAEL DUNN,                              )    Case No. CV 19-8059-CJC (JEM)
12                                               )
                          Petitioner,            )
13                                               )    ORDER ACCEPTING FINDINGS AND
                   v.                            )    RECOMMENDATIONS OF UNITED
14                                               )    STATES MAGISTRATE JUDGE
      MONTGOMERY,                                )
15                                               )
                          Respondent.            )
16                                               )
17
            Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18
      records on file, and the Report and Recommendation of the United States Magistrate
19
      Judge. No Objections to the Report and Recommendation have been filed within the time
20
      allowed for Objections. The Court accepts the findings and recommendations of the
21
      Magistrate Judge.
22
            IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; and (2)
23
      Judgment shall be entered dismissing the action without prejudice.
24

25
      DATED: June 8, 2020
26                                                       CORMAC J. CARNEYY
                                              CHIEF UNITED STATES DISTRICT JUDGE
27

28
